December 20, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                          NICK GIANNONE, M.D., Appellant

NO. 14-11-00242-CV                       V.

 MELINDA BURCH AND MARTIN TRAINER, AS SURVIVING CHILDREN OF
MARYLYN KAY ANDREWS, DECEASED AND AS REPRESENTATIVES OF THE
          ESTATE OF MARYLYN KAY ANDREWS, Appellees
                     ____________________



      This cause, an interlocutory appeal from the trial court’s order denying
appellant’s, NICK GIANNONE, M.D., motion to dismiss, signed February 17, 2011, was
heard on the transcript of the record. We have inspected the record and find error in the
order. We therefore order the trial court’s order REVERSED and REMAND the cause
for proceedings in accordance with our opinion.

      We order appellees, MELINDA BURCH AND MARTIN TRAINER, AS
SURVIVING CHILDREN OF MARYLYN KAY ANDREWS, DECEASED AND AS
REPRESENTATIVES OF THE ESTATE OF MARYLYN KAY ANDREWS, jointly
and severally, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.